Case 1:20-cv-02974-EK-RER Document 9 Filed 12/01/20 Page 1 of 6 PageID #: 31



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

 LEONEESHA HICKSON; ARNAND BA,

                   Plaintiffs,
                                                      MEMORANDUM AND ORDER
             -against-                                20-CV-2974 (EK)(RER)
 V.I.M. STORE,

                   Defendant.

-------------------------------------------x
ERIC KOMITEE, United States District Judge:

           Plaintiff Leoneesha Hickson1 brings this pro se action

against V.I.M. Store, a clothing and shoe store in Brooklyn, New

York, invoking the Court’s diversity jurisdiction under 28

U.S.C. § 1332.    Plaintiff Hickson’s application to proceed in

forma pauperis is granted.       For the reasons stated below, the

Complaint is dismissed for lack of subject matter jurisdiction.

                              I. Background

           Plaintiff Hickson, a citizen of Brooklyn, New York,

brings this action against V.I.M. Store (“V.I.M”), a clothing




      1 The Complaint lists both Leoneesha Hickson and Arnand Ba as

plaintiffs. See Complaint at 1-2, ECF No. 1 (“Compl.”). Other sections of
the Complaint, however, list only Ms. Hickson as plaintiff, see Compl. at 4,
6, and she is the only plaintiff to have signed the Complaint. The Complaint
arises from a personal injury sustained by Ms. Hickson and does not allege
any injury sustained by Mr. Ba. Because Ms. Hickson is appearing pro se, she
cannot bring claims on behalf of Mr. Ba or represent him in this action; nor
can Mr. Ba bring claims on behalf of Ms. Hickson. Iannaccone v. Law, 142
F.3d 553, 558 (2d Cir. 1998). Accordingly, the Court construes this action
as brought by Plaintiff Hickson on her own behalf.


                                     1
Case 1:20-cv-02974-EK-RER Document 9 Filed 12/01/20 Page 2 of 6 PageID #: 32



and shoe store located in Brooklyn, New York.          Plaintiff alleges

that while out walking on June 18, 2020, she was stabbed in her

foot by a piece of metal that stuck out of a shoe that she had

purchased at V.I.M. on June 13, 2020.        Compl. at 5.     Plaintiff

states that she visited an emergency room as a result of her

injury and attaches medical records from that visit.           Id. at 7-

12.   Plaintiff seeks $70,000 in damages.        Id. at 6.

                        II. Standard of Review

           The Court must dismiss an in forma pauperis action sua

sponte if it “(i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.”            28

U.S.C. § 1915(e)(2)(B).      Although pro se pleadings are held “to

less stringent standards than formal pleadings drafted by

lawyers,” Hughes v. Rowe, 449 U.S. 5, 9 (1980), a complaint must

nevertheless “comply with the relevant rules of procedural and

substantive law, including establishing that the court has

subject matter jurisdiction over the action.”          Ally v. Sukkar,

128 F. App’x 194, 195 (2d Cir. 2005).

           Federal courts are courts of limited jurisdiction and

may not hear cases if they lack subject matter jurisdiction.

Singh v. U.S. Citizenship and Immigration Servs., 878 F.3d 441,

445 (2d Cir. 2017); Doe v. United States, 833 F.3d 192, 196 (2d

Cir. 2016).   The lack of subject matter jurisdiction cannot be

                                     2
Case 1:20-cv-02974-EK-RER Document 9 Filed 12/01/20 Page 3 of 6 PageID #: 33



waived and may be raised at any time by a party or by the court

sua sponte.   See Henderson ex rel. Henderson v. Shinseki, 562

U.S. 428, 434 (2011) (“[F]ederal courts have an independent

obligation to ensure that they do not exceed the scope of their

jurisdiction, and therefore they must raise and decide

jurisdictional questions that the parties either overlook or

elect not to press.”).       “The party invoking federal jurisdiction

bears the burden of establishing that jurisdiction exists.”

Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009) (cleaned

up).   If subject matter jurisdiction is absent, the district

court must dismiss the complaint regardless of the merits of the

underlying action.     See Nowak v. Ironworkers Local 6 Pension

Fund, 81 F. 3d 1182, 1188 (2d Cir. 1996); see also Arbaugh v. Y

& H Corp., 546 U.S. 500, 514 (2006).

                              III. Discussion

           Federal subject matter jurisdiction is governed by 28

U.S.C. §§ 1331 and 1332.      Under Section 1331, federal courts

have jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.”           Gallego

v. Northland Grp. Inc., 814 F.3d 123, 126 (2d Cir. 2016)

(quoting 28 U.S.C. § 1331).      A plaintiff properly invokes

federal question jurisdiction under Section 1331 when she pleads

a colorable claim “arising under” the Constitution or laws of

the United States.     Id.    Here, Plaintiff does not establish

                                     3
Case 1:20-cv-02974-EK-RER Document 9 Filed 12/01/20 Page 4 of 6 PageID #: 34



federal question jurisdiction, as her claims arise under state,

not federal, law.

           Under Section 1332, federal courts have subject matter

jurisdiction over state law claims where the plaintiff and

defendant are of diverse citizenship and “the matter in

controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.”     28 U.S.C. § 1332(a); see also Bayerische

Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d

42, 48 (2d Cir. 2012).     For a federal court to exercise

diversity jurisdiction, there must be complete diversity of

citizenship between the plaintiff and defendants.          See Pa. Pub.

Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111,

117–18 (2d Cir. 2014) (jurisdiction based on 28 U.S.C. § 1332

“requires ‘complete diversity,’ i.e. all plaintiffs must be

citizens of states diverse from those of all defendants”).            This

Court lacks diversity jurisdiction over Plaintiff’s claims

because she and the defendant are both citizens of New York.            In

addition, even if complete diversity of citizenship existed,

Plaintiff seeks $70,000 in damages, which is less than the

amount in controversy that would be required to establish

subject matter jurisdiction under Section 1332.

           For these reasons, this Court lacks subject matter

jurisdiction over this action.       This order does not, of course,




                                     4
Case 1:20-cv-02974-EK-RER Document 9 Filed 12/01/20 Page 5 of 6 PageID #: 35



prohibit Plaintiff from bringing her claims in New York state

court.

                           IV. Sealing Order

             Finally, Plaintiff included with her Complaint certain

medical records from an emergency room visit arising from her

alleged injury.     See Compl. at 7-12.     “Courts have specifically

recognized that there is a recognized privacy interest in

medical records, albeit one that is neither fundamental nor

absolute.”     United States v. Vinas, No. 08-CR-823 (NGG), 2017 WL

1969665, at *2 (E.D.N.Y. May 11, 2017).         In light of this

privacy interest and Plaintiff’s pro se status, the Court finds

it appropriate to enter a sua sponte order to seal the

Complaint.     See Lopa v. Fireman's Fund Ins. Co., No. 11-cv-2973,

2014 WL 1311451, at *3 (E.D.N.Y. Feb. 18, 2014) (court sua

sponte filed a letter under seal “due to [the plaintiff’s]

inclusion of medical information at a time when he was pro se”).

                              V. Conclusion

             For the reasons set forth above, the Complaint filed

in forma pauperis, is dismissed for lack of federal subject

matter jurisdiction.     Fed. R. Civ. P. 12(h)(3).

             It is further ordered that Plaintiff’s Complaint shall

be sealed because it contains confidential medical records.            The

Clerk of Court is directed to restrict access to the document

filed at ECF No. 1 to case participants only.

                                     5
Case 1:20-cv-02974-EK-RER Document 9 Filed 12/01/20 Page 6 of 6 PageID #: 36



           The Court certifies pursuant to 28 U.S.C. § 1915

(a)(3) that any in forma pauperis appeal from this order would

not be taken in good faith.      Coppedge v. United States, 369 U.S.

438, 444-45 (1962).



           SO ORDERED.

                                   _/s/ Eric Komitee_________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     December 1, 2020
           Brooklyn, New York




                                     6
